ON MOTION FOR REHEARING AND CLARIFICATION

SHAHOOD, J.
We grant appellee’s Motion for Rehearing and Clarification, withdraw our opinion filed January 5, 2000, and substitute the following opinion in its place.
We affirm appellant’s revocation of probation. The fact that the misdemeanor charge of possession of cannabis was dismissed by the county court is of no consequence because the order of probation states that appellant shall not “violate any law of any city, county, state, or the United States (a conviction in a court of law is not necessary for you to be found in violation).”
*143The filing of the 3.800(b) motion by appellant, pro se, after the filing of the notice of appeal, has no effect on any further remedies appellant may have pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
Affirmed.
FARMER and HAZOURI, JJ., concur.